DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 11-20 are pending. Claims 11-14 are being examined on the merits. Claims 15-20 are withdrawn as being directed to non-elected inventions.

Response to Restriction Requirement
The Response to Restriction Requirement filed on May 18, 2021 has been entered.

Election/Restrictions
Applicant’s election without traverse of Group I (claims 11-14) and the species of primers having at least the first 15 3’ nucleotides with each of SEQ ID NOs: 2 and 3, and the probe of SEQ ID NO: 4, in the reply filed May 18, 2021 is acknowledged.
Claims 15-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on May 18, 2021.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The Information Disclosure Statement submitted March 26, 2019 has been considered, except for the non-patent literature documents numbered 2 through 7, which were not submitted.

Claim Objections
Claim 11 is objected to because of the following informalities:  
The periods after the letters “a.” and “b.”, and the numerals “i.” through “iv.” should be 
removed and replaced with, e.g., “(a)” or “(i)”, or something equivalent. Periods are required at the end of claims, and may be used in abbreviations, but are not permitted elsewhere in the claims. MPEP 608.01(m).
	In step (b)(i), there should be a comma after “SEQ ID NO. 1” in the limitation “SEQ ID NO. 1 or a sequence”, so that it reads “SEQ ID NO. 1, or a sequence”.
	In step (b)(ii), there should be a comma after “a reverse complement of SEQ ID NO. 1”.
	In step (b)(iii), there should be “[comma] and” after the limitation “about 1950 nucleotides in length” in l. 7, so that it reads “about 1950 nucleotides in length, and”.

	Claim 14 is objected to because of the following informality: the limitation “3’-prime nucleotides” in l. 4 should be either “3’ nucleotides” or “3-prime nucleotides”.

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 11 recites, in part, “(a) amplifying … a first target nucleic acid … [and] (b) amplifying … one or more second internal nucleic acid control templates (IC)”. The meaning of “second internal control … template” is unclear. Specifically, it is unclear if the limitation is implicitly distinguishing a “first internal control … template”. In the alternative, the limitation could be construed as requiring first and second nucleic acids, wherein the first nucleic acid is the “target nucleic acid” in step (a), and the second nucleic acid is the “internal control … template” in step (b). In addition, the meaning of “one or more … templates” is unclear. Specifically, it is unclear if the “one or more” refers to one or more molecules of the same template, or if it is referring to multiplexing different versions of the template listed in the Markush group. Stated differently, in reference to, e.g., step (b)(i), it is not clear if “one or more” refers to one or more copies of SEQ ID NO. 1, or if “[more than one] … template” refers 
Claims 12-14 depend from claim 11 and consequently incorporate the indefiniteness issue of claim 11. 

Claim 13 recites the limitation “an expected amplification product”, the meaning of which is unclear. Specifically, claim 11, from which claim 13 depends, refers to two embodiments in step (a) – one embodiment is directed to amplifying a target nucleic acid (when the option is in effect), and the second embodiment is directed to not amplifying a target nucleic acid (when the option is not in effect). When the claim 11 step (a) option is in effect, the method results in amplifying a target nucleic acid and an internal control nucleic acid. Thus, when the claim 11 option is in effect, it is not clear if the claim 13 “expected amplification product” refers to the target nucleic acid amplification product or the internal control amplification product. Since the ordinary artisan would not be able to determine the metes and bounds of the claim, it is indefinite.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



	Eligibility is considered in light of the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG) published on January 17, 2019 (84 Fed. Reg. 50) and clarified in the October 2019 Update.
	As can be seen in Figure 1 of the October 2019 Update, eligibility analysis requires one to address the following questions: (i) Step 1 – Is the claim directed to one of the four statutory categories (i.e., process, machine, manufacture or composition of matter); (ii) Step 2A – Is the claim directed to a judicial exception (i.e., a natural phenomenon, law of nature or abstract idea); and (iii) Step 2B – does the claim recite additional elements that amount to significantly more than the judicial exception. In addition, as can be seen in Figure 2 of the October 2019 Update, Step 2A is a two-prong inquiry, with Prong One asking whether the claims recite a judicial exception (i.e., an abstract idea, natural phenomenon or law of nature) and Prong Two asking whether the claims recite additional elements that integrate the judicial exception into a practical application.
	In this case, as to Step 1, claim 13 is directed to one of the four statutory categories since it is drawn to a process.
	The analysis cannot be streamlined, so the claims are considered with respect to Step 2A.
	With respect to Prong One of Step 2A, claim 13 recites a judicial exception. Specifically, the step of comparing an expected amplification product amount with the product amount obtained in the reaction is an abstract idea (see MPEP 2106.04(a)(2)-IIIA, which discusses 
	With respect to Prong Two of Step 2A, the claim does not recite additional elements that integrate the judicial exception into a practical application for the following reasons. In particular, the claim does not recite additional elements that integrate the judicial exception into a practical application because the elements in the claim other than the judicial exception (i.e., amplifying target and control nucleic acids and measuring the amplification products) constitute insignificant extra-solution activity as described in the 2019 PEG and MPEP 2106.05(g). 
	Thus, the answer to step 2A is “Yes, the claims are directed to a judicial exception,” and the analysis moves to Step 2B, which asks if the additional elements in the claim amount to significantly more than the judicial exception.  
	In this case, claim 13 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because only routine and conventional elements are recited in combination with the judicial exceptions. As evidenced by Strauss (WO 2015/114009), amplifying target nucleic acids and internal control nucleic acids were performed routinely prior to the effective filing date of the claimed invention (see citations below in conjunction with the 35 USC §§ 102 and 103 rejections). In addition, as evidenced by Pennington (Dealing with Amplification Inhibitors: Reagent Choice Matters, Promega, 2014), comparing an expected amount of the internal control amplification product with the actual amount of product obtained was also performed routinely prior the effective filing date of the 
	In view of the foregoing, claim 13 is rejected under 35 U.S.C. 101 as being drawn to a judicial exception without significantly more.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 11-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Strauss (WO 2015/114009).
This rejection applies to option ii of step b.
Regarding independent claim 11, Strauss teaches …
A method for evaluating the amplification efficiency and/or the presence of inhibitors and/or degradation and/or performing a quantification of a nucleic acid in a reaction composition in a real-time amplification reaction comprising: (p. 10, ll. 7-9: “a method for evaluating the amplification efficiency and/or the presence of inhibitors and/or degradation in an amplification reaction”; p. 5, ll. 16-17: “real-time, quantitative multiplex PCR”);
a. optionally amplifying in the reaction composition a first target nucleic acid using a first primer pair in a real-time amplification reaction (p. 5, l. 17: “target sequences can be 
b. amplifying in the reaction composition one or more second internal nucleic acid control templates (IC) with a length of between 50 and 2000 nucleotides, (p. 2, ll. 3-4: “an internal amplification control consisting of a set of primers and a template”; p. 2, ll. 10-11: “one or more internal nucleic acid templates with a length of between 50 and 2000 nucleotides”; p. 3, ll. 23-25: “wherein an amplification reaction is performed with said reaction mixture and the ratio of the smaller internal control amplification product to the larger internal control amplification product is analyzed”);
wherein the second nucleic acid has a sequence selected from the group of: ii. a reverse complement of SEQ ID NO. 1 or a sequence that differs by no more than 15% from SEQ ID NO. 1 (Strauss SEQ ID NO: 29 is 450 bp where nucleotides 3 through 436 have 100% homology to the reverse complement of the 434 nucleotides of instant SEQ ID NO: 1. Therefore, the reverse complement of instant SEQ ID NO. 1 shares 434 of the 450 nucleotides, or approximately 96% of Strauss SEQ ID NO: 29).

Regarding dependent claim 12, Strauss additionally teaches wherein the amplification reaction is a real-time PCR reaction (p. 5, ll. 16-17: “real-time, quantitative multiplex PCR”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Strauss (WO 2015/114009, with sequence listing).
This rejection applies to option i of step b.
Regarding independent claim 11, Strauss teaches …
A method for evaluating the amplification efficiency and/or the presence of inhibitors and/or degradation and/or performing a quantification of a nucleic acid in a reaction composition in a real-time amplification reaction comprising: (p. 10, ll. 7-9: “a method for evaluating the amplification efficiency and/or the presence of inhibitors and/or degradation in an amplification reaction”; p. 5, ll. 16-17: “real-time, quantitative multiplex PCR”);
a. optionally amplifying in the reaction composition a first target nucleic acid using a first primer pair in a real-time amplification reaction (p. 5, l. 17: “target sequences can be 
b. amplifying in the reaction composition one or more second internal nucleic acid control templates (IC) with a length of between 50 and 2000 nucleotides, (p. 2, ll. 3-4: “an internal amplification control consisting of a set of primers and a template”; p. 2, ll. 10-11: “one or more internal nucleic acid templates with a length of between 50 and 2000 nucleotides”; p. 3, ll. 23-25: “wherein an amplification reaction is performed with said reaction mixture and the ratio of the smaller internal control amplification product to the larger internal control amplification product is analyzed”).

In addition, Strauss suggests … 
wherein the second nucleic acid has a sequence selected from the group of: i. SEQ ID NO. 1 or a sequence that differs by no more than 15% from SEQ ID NO. 1.  Specifically, Strauss SEQ ID NO: 29 is 450 bp where nucleotides 3 through 436 have 100% homology to the reverse complement of the 434 nucleotides of instant SEQ ID NO: 1. Therefore, the reverse complement of instant SEQ ID NO. 1 shares 434 of the 450 nucleotides, or approximately 96% of Strauss SEQ ID NO: 29. While Strauss SEQ ID NO: 29 comprises the reverse complement strand of instant SEQ ID NO: 1, it is known in the art that a nucleic acid strand and the reverse complement of that strand are often interchangeable as targets in amplification reactions. 

Prior to the effective filing date of the claimed invention, it would have been prima facie obvious to practice the method of Strauss and incorporate an internal control nucleic acid 

Regarding dependent claim 12, Strauss additionally teaches wherein the amplification reaction is a real-time PCR reaction (p. 5, ll. 16-17: “real-time, quantitative multiplex PCR”).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Strauss (WO 2015/114009) as applied to claim 11 above, and further in view of Pennington (Dealing with Amplification Inhibitors: Reagent Choice Matters, Promega, 2014).

Regarding dependent claim 13, Strauss teaches wherein an amount of IC nucleic 
acid is added to the reaction composition (p. 2, ll. 8-10: “a reaction mixture comprising … one or more internal nucleic acid templates”).
In addition, Pennington teaches adding a defined amount of IC nucleic acid (p. 25: “IPC 
added to all reactions at low copy number”), and teaches wherein an expected amplification product amount usually obtained in an absence of an amplification inhibitor is compared to the product amount obtained in the reaction (p. 26: “late Cq for sample 2 is due to low copy 

Prior to the effective filing date of the claimed invention, it would have been prima facie obvious to practice the method of Strauss, discussed above, and incorporate the comparison of expected to actual amplification product amounts, as taught by Pennington. Strauss teaches the need for evaluating the presence of inhibitors in amplification reactions. Performing an amplification reaction with an internal control, and then comparing actual amplification to expected amplification, as taught by Pennington, would permit a determination of the presence or absence of an amplification inhibitor. The ordinary artisan would have been motivated to incorporate this comparison to determine the presence or absence of an inhibitor, and, if present, to determine the amount of inhibition, and then use this information to optimize the assay. The ordinary artisan would have had an expectation of success as such data analysis is well-known in the art.


Prior Art
The combination of primers having at least the first 15 3’ nucleotides with each of SEQ ID NOs: 2 and 3, and the probe of SEQ ID NO: 4, is free of the art.

Conclusion
Claims 11-14 are being examined, and are rejected. Claims 11 and 14 are objected to. Claims 15-20 are withdrawn. No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLYN GREENE whose telephone number is (571)272-3240.  The examiner can normally be reached on M-Th 7:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.L.G./Examiner, Art Unit 1637                                                                                                                                                                                           
/SAMUEL C WOOLWINE/Primary Examiner, Art Unit 1637